Case: 1:18-cv-02023 Document #: 291 Filed: 03/03/20 Page 1 of 1 PageID #:4160

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Flair Airlines Ltd
                              Plaintiff,
v.                                                  Case No.: 1:18−cv−02023
                                                    Honorable Mary M. Rowland
Gregor LLC, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 3, 2020:


       MINUTE entry before the Honorable Mary M. Rowland: Plaintiffs' Emergency
Motion to continue the trial [289] is denied. The court will conduct a status on 3/5/20 at
10:00 AM to discuss jurisdiction and other issues. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
